Citation Nr: 0401058	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO rating decision.  The veteran 
submitted a notice of disagreement in May 2000, the RO issued 
a statement of the case in March 2003, and the veteran 
perfected his appeal later that same month.


FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
by an April 1992 Board decision, which denied service 
connection, in part, on the basis that the preponderance of 
the evidence failed showed that the veteran had exhibited 
sufficient symptoms to warrant a formal diagnosis of PTSD.  

2.  The Chairman of the Board has not ordered reconsideration 
of this decision, and it is final.

3.  Evidence received since the April 1992 Board decision 
includes VA outpatient records reflecting, in pertinent part, 
a diagnosis of PTSD made by a VA physician based on Vietnam 
war-related stressors. 

4.  Evidence received since the April 1992 Board decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.


CONCLUSION OF LAW

New and material evidence has been presented since the April 
1992 final Board decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7103 
West 2002); 38 C.F.R. § 20.1100 (2003); 38 C.F.R. §§ 3.156(a) 
(as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
contends results from stressors that occurred during his 
period of active duty.  In April 1992, the Board denied 
service connection for PTSD, partially on the basis that the 
preponderance of the evidence failed showed that he had 
exhibited sufficient symptoms to warrant a formal diagnosis 
of PTSD.  This decision became final as of April 14, 1992, 
and the Chairman of the Board has not ordered reconsideration 
of this decision to date.  38 U.S.C.A. § 7103 (West 2002); 38 
C.F.R. § 20.1100 (2003). 

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen (filed in March 2000) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the older version of the 
regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to April 1992 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes the record of a December 1999 VA outpatient 
visit, during which the veteran reported how he was 
experiencing nightmares and exaggerated startle response as a 
result of stressors related to his service in Vietnam.  At 
the conclusion of this outpatient visit, a VA physician 
diagnosed the veteran as having PTSD.  This evidence had not 
been considered previously and obviously is so significant 
that it must be reviewed in connection with the current 
claim.  The veteran has therefore presented new and material 
evidence regarding the previously denied claim of service 
connection for PTSD.  

Although neither the April 2000 rating decision, a March 2003 
rating decision, nor a March 2003 statement of the case 
discussed the legal criteria relating to reopening claims, 
the Board's current discussion of this legal criteria does 
not prejudice the veteran in light of the result (i.e., the 
reopening of his claim).  Accordingly, the petition to reopen 
is granted and consideration may be given to the entire 
evidence of record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and a thorough 
discussion of the application of the duties to notify and 
assist in this case will be included in a subsequent decision 
(if the claim remains denied following remand).  Therefore, 
this appeal is granted to this extent subject to further 
evidentiary development. 
  
ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 

REMAND

The veteran's service personnel records indicate that he 
served in the Air Force as a weather observer, and that he 
served in Vietnam during the Vietnam war.  He has reported 
numerous PTSD stressors throughout his appeal (such as 
avoiding a make-shift canvas morgue filled with bodies, 
exposure to constant sniper fire, getting lost in tall grass 
while serving in Vietnam, etc.).  He has also reported that 
while serving at the San Isidro Airfield in the Dominican 
Republic in the summer of 1965, he witnessed a trooper with 
the 82nd Airborne Division blown up by a hand grenade.  
Neither the veteran's DD Form 214, his service personnel 
records, nor his service medical records reflect that he 
served in the Dominican Republic.  However, a DD Form 215 
associated with the claims file in January 2002 indicates 
that he received (in part) an "Armed Forces Expeditionary 
Medal (Dominican Republic)."  The RO should attempt to 
obtain more information about this reported stressor and 
attempt to verify it with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

The RO should also attempt to obtain the citation and any 
other pertinent documentation underlying another award shown 
on the veteran's DD Form 215: an "Air Force Outstanding Unit 
Award w/V."  Thereafter, the RO should schedule a VA PTSD 
examination (as detailed below).

Accordingly, the Board REMANDS this case for the following: 

1.  Give the veteran another opportunity 
to provide details concerning his 
stressors, most particularly the incident 
which reportedly occurred in the summer 
of 1965, in which he witnessed a trooper 
with the 82nd Airborne Division blown up 
by a hand grenade at San Isidro Airfield 
in the Dominican Republic.  Advise him 
that, if possible, he should provide 
specific names of individuals who were 
also present (or injured or killed) 
during the incident.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the incident, or who can 
confirm the veteran's proximity to the 
incident.

2.  Regardless of the information 
obtained as a result of the action taken 
in paragraph 1 above, contact the 
USASCRUR to obtain copies of any 
available documentation concerning the 
circumstances of the death of any member 
of the 82nd Airborne Division killed 
during its operations in the Dominican 
Republic between April 1965 and September 
1965.  

3.  Request from the USASCRUR (or other 
appropriate agency or resource) the 
citation and other pertinent 
documentation relating to the "Air Force 
Outstanding Unit Award w/V" shown on the 
veteran's DD Form 215; and copies of any 
unit history/operational report of the 
30th Weather Squadron, An Khe, Vietnam 
for the period between September 1965 and 
August 1966.  

4.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical 
history and the information 
concerning any stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
set forth the stressor or stressors 
that produced that disorder.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

5.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

6.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003). 

7.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in March 2003) and discussion of all 
pertinent legal authority, including the 
most recent version of 38 C.F.R. 
§ 3.304(f).  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



